DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).	
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a memory device and method for correcting a clock dividing start time point of a memory device but fails to teach the combination including the limitations of:
(Claim 1) “an internal clock generator that is configured to generate a plurality of internal clock signals by dividing a received clock signal, where each of the internal clock signals has a respective phase that is different from the phases of the other internal clock signals; a serializer that is configured to use the internal clock signals to serialize training data; a data output buffer that is configured to output the serialized training data; and a clock controller that is configured to correct a clock dividing start time point of the received clock signal based on a control signal provided by a host, wherein a value of the control signal is based on a time that the serialized training data was received at the host”
(Claim 8) “sampling serial test data that is received from a host using a plurality of internal clock signals to deserialize the serial test data, wherein the serial test data is sampled using one of a rising edge or a falling edge of each of the internal clock signals; and configuring 
(Claim 13) “serializing test data to provide a serialized data pattern using a plurality of internal clock signals that are generated by dividing a clock signal that is received from the host; comparing reference data with the serialized data pattern; and correcting the clock dividing start time point of the clock signal based on the comparison of the reference data with the serialized data pattern”
The prior art made of record, on the 892 and/or 1449, forms in the case does not fairly
teach or suggest the claimed limitations, nor does it render the claimed invention obvious.
Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132